Citation Nr: 0401097	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  02 19 211	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to a total disability rating due to individual 
unemployability resulting from service-connected disabilities 
(TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. L. Wight, Counsel



INTRODUCTION

The veteran served on active duty from August 1956 to August 
1960 and from March 1961 to May 1977.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a February 2002 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

While the RO has identified the issue on appeal in terms of 
whether the disability rating assigned for the veteran's 
combined service-connected disabilities is appropriate, the 
Board has recharacterized the issue as entitlement to a total 
disability evaluation due to individual unemployability 
resulting from service-connected disability.  In his April 
2002 notice of disagreement and November 2002 substantive 
appeal, he asserted that 80 percent combined disability 
evaluation was inappropriate and that a total rating was 
appropriate as a result of his unemployability.  In light of 
the decision reached herein, the Board finds that the veteran 
is not prejudiced by this reclassification of his claim.  See 
generally Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  Service connection has been established for the following 
disabilities:  a low back disability, rated as 40 percent 
disabling; diabetes mellitus, rated as 20 percent disabling; 
a right knee disability, rated as 20 percent disabling; a 
left knee disability, rated as 10 percent disabling; a 
cervical spine disability, rated as 10 percent disabling; a 
dorsal spine disability rated as 10 percent disabling; a left 
shoulder disability rated as 10 percent disabling; a right 
shoulder disability, rated as 10 percent disabling; left 
upper extremity peripheral neuropathy, rated as 10 percent 
disabling; right upper extremity peripheral neuropathy, rated 
as 10 percent disabling; right inguinal hernioplasty, rated 
as noncompensable; and prostatitis, by history, rated as 
noncompensable. 

2.  The combined rating for the service-connected 
disabilities is 80 percent.

3.  The evidence shows that the veteran's service-connected 
disabilities are of such severity as to preclude him from 
obtaining or retaining a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 
(West 2002); McQueen v. Principi, 14 Vet. App. 300 (2001) 
(per curiam).  The law provides that VA has duties to notify 
and to assist claimants.

Inasmuch as the Board has determined that there is sufficient 
evidence presently associated with the claims folder to grant 
the benefit sought on appeal, development as to this matter 
to comply with the VCAA would serve no useful purpose, but 
would needlessly delay appellate review and final disposition 
of this issue on appeal.

The regulations provide that total disability ratings for 
compensation may be assigned where the schedular rating is 
less than total, when the disabled person is unable to secure 
or follow a substantially gainful occupation as the result of 
service-connected disabilities; provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, and that if there are two or more 
disabilities, there is at least one disability ratable at 40 
percent or more, and sufficient additional disabilities to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a) (2003).  For purposes of one 60 percent disability, 
disabilities resulting from common etiology or a single 
accident, or multiple injuries incurred in action will be 
considered as one disability.  38 C.F.R. § 4.16(a) (2), (4) 
(2003).  Veterans who fail to meet these percentage standards 
but are nonetheless unemployable by reason of service-
connected disabilities may still be rated as totally 
disabled.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b) (2003).

In addition, the Board will consider 38 C.F.R. § 3.340 which 
provides that a total disability will be considered to exist 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  A total 
disability may or may not be permanent.  In other words, 38 
C.F.R. § 3.340 deals with the average person standard and 38 
C.F.R. § 4.16(a) deals with the particular individual.  The 
award of a total rating requires a showing that the veteran 
is precluded from employment due to service-connected 
disabilities.  The adverse affects of advancing age may not 
be considered in support of the claimed benefit.  38 C.F.R. § 
4.19 (2003).

In this case, the Board notes that the veteran's service-
connected disabilities include the following:  a low back 
disability, rated as 40 percent disabling; diabetes mellitus, 
rated as 20 percent disabling; a right knee disability, rated 
as 20 percent disabling; a left knee disability, rated as 10 
percent disabling; a cervical spine disability, rated as 10 
percent disabling; a dorsal spine disability rated as 10 
percent disabling; a left shoulder disability rated as 10 
percent disabling; a right shoulder disability, rated as 10 
percent disabling; left upper extremity peripheral 
neuropathy, rated as 10 percent disabling; right upper 
extremity peripheral neuropathy, rated as 10 percent 
disabling; right inguinal hernioplasty, rated as 
noncompensable; and prostatitis, by history, rated as 
noncompensable.  His combined service-connected disability 
rating is 80 percent.  As such, his 40 percent rating for his 
low back disability and combined 80 percent rating satisfied 
the schedular rating requirements.  In addition to his 
service-connected disabilities, the veteran also has coronary 
artery disease and a history of myocardial ischemia.  

Nonetheless, the threshold question is whether the veteran's 
service-connected disabilities preclude him from engaging in 
substantially gainful employment.  That is to say, work which 
is more than marginal, and permits the individual to earn a 
"living wage."  See Moore v. Derwinski, 1 Vet. App. 356, 
358 (1991).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor which takes his or her case 
outside the norm.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he or she can find employment.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).

After a review of the entire record, it is the opinion of the 
Board that the veteran's service-connected disabilities, and 
the symptoms reasonably attributed thereto, preclude more 
than marginal employment.  Private medical records show that 
the veteran has had surgery in both of his knees.  A February 
1999 private medical treatment record notes that the veteran 
was 61 years old and had to retire from work due to problems 
with his low back and both knees.  It was noted at that time 
that a previous scope of his right knee revealed bone on 
bone.  Thereafter, the veteran was awarded disability 
benefits from the Social Security Administration beginning in 
January 1999.  

In May 2000, the veteran was afforded a VA orthopedic 
examination.  The veteran had a history of bursitis in both 
shoulder with the left worse than the right.  He could not 
sleep on his left shoulder.  He also had a myocardial 
infarction in 1996.  In 1996, he also had a right knee 
arthroscopy and left knee open incision and removal of a 
bursa.  In 1999, he had a left knee arthroscopy for a torn 
meniscus.  He reported that he lived with his back pain, but 
his knees bothered him more.  He had been a maintenance 
person for 12 years with the Department of Transportation 
before retiring due to disability in 1998.  The examiner 
noted that range of motion for the veteran's back was limited 
and he could not squat, heel walk, or toe walk.  His deep 
tendon reflexes were +2 throughout and his gait was slow with 
a slight limp walking with a cane.  Degenerative joint 
disease of the back and both knees was diagnosed.  The 
veteran could not lift more than 10 to 15 pounds without pain 
in his back and knees.  He could not run a weed eater or mow 
grass due to pain in his shoulders, back, and knees.  He 
could drive for approximately one hour before having to stop 
for 15 to 30 minutes to rest.  He could climb stairs slowly, 
but had pain in both knees.  He had to build a ramp at his 
house to avoid climbing stairs to get into his house.  He 
walked with a cane for stability and rated his pain as a 6 or 
7 on good days, but 9 to 10 on bad days.  He also had 
insomnia due to pain in his knees approximately four times a 
week and could not sleep on his left shoulder due to pain.  
His typical day was sedentary. 

Subsequent treatment records show that the veteran was 
diagnosed with diabetes mellitus and peripheral neuropathy of 
both upper extremities.  He also underwent surgery on his 
right shoulder in May 2001.  

The veteran was afforded anther VA examination in June 2001.  
He was noted to have decreased range of motion due to pain in 
both shoulders, his cervical spine, and his back.  He also 
had decreased handgrip on the right side.  His gait was slow, 
and he walked with a cane.  He took pain medication at night 
to help him sleep due to pain caused by his service-connected 
disabilities.  He avoided lifting and prolonged standing due 
to pain in his shoulders, spine, and knees.  Pertinent 
diagnoses were degenerative joint disease of the lumbar, 
thoracic, and cervical spine and both knees.  He was also 
noted to have an old compression fracture of T9, diabetes 
mellitus, and peripheral neuropathy of his upper extremities.  

In a statement dated in November 2002, the physician that 
operated on the veteran's shoulders and knees reported that 
the veteran's low back was a major contributor to his overall 
impairment and that the degree of impairment was not 
adequately reflected in the disability evaluation assigned 
for his back condition.  The veteran was noted to have 
"significant limitations."  

The Board accepts the veteran's reported history that he 
retired due to his back and knee disabilities in 1998, and 
that he must now use a cane due to his disabiities.  Also, 
his disabilities have caused him to maintain a sedentary life 
while his employment had been in manual labor as a plumber 
during active duty and a maintenance worker after his 
separation from active duty.  

While the veteran's coronary artery disease and cardiac 
problems are significant non-service-connected disorders, the 
Board finds that the severity of the veteran's service-
connected disorders, when reviewed alone, more likely than 
not render the veteran unemployable.  That is to say, the 
nature and extent of his service-connected disabilities are 
such that he could not realistically be expected to obtain or 
maintain any type of substantially gainful employment 
regardless of his age and non-service-connected disabilities.  
Accordingly, with resolution of reasonable doubt in the 
veteran's favor, a total compensation rating based on 
individual unemployability is warranted. 


ORDER

The claim for entitlement to a total rating for compensation 
purposes based on individual unemployability is granted, 
subject to the law and regulations governing the payment of 
monetary benefits. 



	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



